                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION

MATTHEW SCOTT PORTER,

               Plaintiff,                             CASE NO. 17-14113
                                                      HON. MARIANNE O. BATTANI

       v.


COMMISSIONER OF SOCIAL
SECURITY,

               Defendant.
                                   /


                 ORDER DISMISSING ACTION WITHOUT PREJUDICE

       Plaintiff Matthew Porter brought this action pursuant to 42 U.S.C. ' 405(g), challenging

the final decision of the Commissioner denying his application for disability insurance benefits.

The matter was referred to Magistrate Judge R. Steven Whalen for a Report and

Recommendation (AR&R@).

       In the R&R, the Magistrate Judge recommends the action be dismissed without prejudice

pursuant to Fed. R. Civ. P. 41(b) for Plaintiff=s failure to prosecute. The Court find the analysis

in the Report thorough. The Magistrate Judge correctly assesses the Plaintiff=s failure to comply

with the scheduling order and the legal authority governing a Rule 41(b) dismissal.

       In the R&R, the Magistrate Judge informed the parties that objections to the R&R needed

to be filed within 14 days of service and that a party=s failure to file objections would waive any

further right of appeal. (ECF No. 17 at 8). Plaintiff has not filed an objection.

       Accordingly, the Court ADOPTS the Magistrate Judge=s recommendation, and

DISMISSES WITHOUT PREJUDICE this action in its entirety.
      IT IS SO ORDERED.

Date: August 29, 2019         s/Marianne O. Battani
                              MARIANNE O. BATTANI
                              United States District Judge




                          2
